Citation Nr: 1220947	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  07-20 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for a right knee condition, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for diabetes mellitus, type 2 (diabetes), currently evaluated as 20 percent disabling.

3.  Entitlement to an increased initial disability rating for major depressive disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1976 to June 1997.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the benefits sought on appeal.

The Veteran presented testimony before the undersigned at a February 2012 videoconference hearing.  A transcript of this hearing is of record.

The issue of entitlement to an increased initial rating for major depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

On the record at his February 2012 hearing and prior to the promulgation of a decision, the Veteran withdrew his substantive appeal with respect to the issues of entitlement to an increased rating for a right knee condition and an increased rating for diabetes.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met with respect to the claims of entitlement to an increased rating for a right knee condition and an increased rating for diabetes.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As will be discussed below, the Veteran has withdrawn his claims of entitlement to  an increased rating for a right knee condition and an increased rating for diabetes.  As such, the Board finds that any error related to the VCAA regarding these claims is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R.     § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Issues Withdrawn on Appeal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105 (West 2002).  The Veteran or his authorized representative may withdraw any appealed issues at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.204 (2011).  Except when the withdrawal of an appeal is made on the record at a hearing, such withdrawals must be in writing.  See 38 C.F.R. § 20.204(b) (2011).

As reflected in the transcript of the February 2012 videoconference hearing before the undersigned, the Veteran expressed a desire to withdraw his appeal with respect to his claims of entitlement to an increased rating for a right knee condition and diabetes.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.



ORDER

The appeal of the claim of entitlement to a disability rating in excess of 10 percent for a right knee condition is dismissed.

The appeal of the claim of entitlement to a disability rating in excess of 20 percent for diabetes is dismissed.


REMAND

Additional development is warranted with respect to the Veteran's claim of entitlement to increased initial rating for major depressive disorder.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); see also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The present level of disability is of primary concern when entitlement to compensation has already been established and an increase in the disability rating is at issue.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  While a new VA examination is not warranted based solely upon the passage of time, VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current disability.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

In the instant case, the Board observes that the Veteran's February 2012 testimony suggests a possible worsening of the symptoms associated with his acquired psychiatric condition.  The Veteran's most recent VA examination took place in May 2010.  At that time, the Veteran's general appearance was "clean, neatly groomed, appropriately dressed."  The Veteran indicated that he occasionally had panic attacks when he drove.  At his February 2012 hearing, however, the Veteran indicated that his anxiety attacks now occurred "at least once or twice a week."  During the hearing, and contrary to the May 2010 examination report, the Veteran also indicated that he experienced difficulty maintaining his personal hygiene, and he needed to "plan extensively" before grooming himself.

In light of the suggestion that the symptomatology associated with the Veteran's acquired psychiatric condition has worsened, the Board finds that the existing examination report is not an adequate basis upon which to adjudicate the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  An additional VA psychiatric examination is necessary to accurately evaluate the severity of his disability.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and provide him with the opportunity to identify or submit any additional pertinent evidence in support of his claim of entitlement to an increased rating for his service-connected psychiatric disability.  Based on the Veteran's response, attempt to procure copies of all records that have not been previously obtained from identified treatment sources.  Also, request that the Veteran provide sufficient information regarding his psychiatric treatment from 2007 to the present with Dr. N.M., the private physician identified in the Veteran's February 2012 hearing, to allow the RO to obtain pertinent treatment records.

2.  After completing the above directive, schedule the Veteran for a psychiatric examination in order to determine the severity of his service-connected major depressive disorder.  

The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that the folder was reviewed before the examination took place.  Any indicated studies should be performed.  After reviewing the claims folder and conducting a detailed mental status examination, the examiner should:

a)   identify the symptoms that the Veteran manifests that are attributable to his service-connected acquired psychiatric disability, and provide a detailed description of such symptoms;

b)  list all symptoms as well as the levels of social and occupational impairment experienced by the Veteran that are attributable to his acquired psychiatric disability; and,

c)  assign a Global Assessment of Functioning (GAF) score for the Veteran's acquired psychiatric condition consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition and explain the significance of the score.  

The rationale for all opinions expressed should be provided.

3.  Notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination reports to ensure that they are responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


